

114 HJ 103 IH: Proposing an amendment to the Constitution of the United States to abolish the electoral college and to provide for the direct popular election of the President and Vice President of the United States.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA114th CONGRESS2d SessionH. J. RES. 103IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Rangel submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to abolish the electoral college
			 and to provide for the direct popular election of the President and Vice
			 President of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The President and Vice President shall be jointly elected by the direct vote of the qualified electors of the several States and territories and the District constituting the seat of Government of the United States. The electors in each State, territory, and the District constituting the seat of Government of the United States shall have the qualifications requisite for electors of the most numerous branch of the legislative body where they reside.
 2.Congress may determine the time, place, and manner of holding the election, the entitlement to inclusion on the ballot, and the manner in which the results of the election shall be ascertained and declared.
					.
		